347 S.W.2d 722 (1961)
James Wesley MERWIN, Melvin Merwin & Samuel E. Merwin
v.
STATE of Texas, Appellee.
Nos. 33686-33688.
Court of Criminal Appeals of Texas.
June 24, 1961.
*723 No attorney for appellant of record on appeal.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
These are appeals from orders of the District Court of Hall County refusing to reduce the amount of bail in burglary cases against each appellant. The hearings were consolidated in the trial court and will be so treated here. Each appellant stands charged with the offense of burglary, and bond was set in the sum of $5,000.
There are no facts accompanying the record showing the manner and circumstances under which the offenses were committed. To hold, under this record, that the bail fixed by the trial judge should be reduced would be tantamount to holding that as a matter of law a $5,000 bail in a burglary case is unreasonable and excessive; and this we cannot do, especially where it was shown, as it was here, that two of the appellants were ex-convicts and all three were wanted by the authorities in the State of Oklahoma.
Judge Hawkins, in Ex parte Cascio, 140 Tex.Cr.R. 288, 144 S.W.2d 886, 887, enumerated the rule governing the setting of bail and called attention to the fact that "the nature of the offense and the circumstances under which it was committed are to be considered," as well as that it should be sufficiently high to give reasonable assurance that the undertaking will be complied with. See also Ex parte Davis, 159 Tex.Cr.R. 49, 261 S.W.2d 322.
No brief has been filed in appellant's behalf.
The judgment in refusing reduction of bail is affirmed.